Title: From James Madison to Charles Pinckney, 10 April 1804
From: Madison, James
To: Pinckney, Charles



Sir,
Department of State April 10th. 1804
My last to you was of the 6th of February, since which I have received your several letters dated on the 24th of October the 10. 20 22. 24 November 12th Decr. 10 & 24 of January.
The complaint made to you by the French ambassador respecting desertions to our public ships from the French, has been communicated to the Secretary of the Navy, who will cause the proper enquiries to be made and will give such instructions as may correspond with the just and friendly dispositions of the United States towards that Republic. From the explanation received from Mr Yznardi at Cadiz it appears that the French citiz⟨ens⟩ taken on board the American frigate were not known at the time to be such and that they would in all probability be restored.
The footing on which your last communications with Mr Cevallos left the subject of the South american claims of our citizens, requires little to be added to what has heretofore been said in relation to them. I shall observe only that there is a difference between your state & construction of the Spanish ordinances and those of Mr Cevallos on which I cannot undertake to decide without a fuller view of the question than I have the means of taking. On the arrival of Mr Monroe he will join you in the discussion, and the provision due to our Citizens may perhaps be incorporated with the principal negotiations which will then be undertaken. In the mean time you will be under no restraint from taking advantage of any favorable change in the disposition of the Spanish Government for obtaining justice from it. This is the more to be desired as it will simplify the transaction committed jointly to yourself and Mr Monroe, and leave applicable to other contested cases any sum that may be stipulated by the United States in that transaction and which will probably be inadequate to the aggregate of the cases.
I inclose herewith an extract from a late letter to Mr Livingston of the  inst, with copies of two correspondences with the Marquis D’Yrujo and of the other documents referred to in the extract.
The demand of the Spanish Government that the trade from the United States to St Domingo should be prohibited, which is the subject of the first correspondence, was of so extraordinary a nature that it was thought to justify and require every observation which is contained in the answers to it. If its minister had not so explicitly disclaimed any pretention to speak the purposes of the principal nations in Europe having West India Colonies, copies of his letter with my answer would have been communicated to Mr Merry and Mr Pichon. As it was, it was thought not improper to make both those Ministers generally and verbally acquainted with what had passed on the occasion.

As the Marquis D’Yrujo will doubtless transmit this correspondence to his government, it is proper that you should possess it, in order that you may understand its ideas on this subject, and be the better able in combating them to pursue those of your own Government. Spain must never be permitted to suppose that she will not be considered by the United States as responsible for whatever proceedings under her authority may be forbidden by the law of nations and not justified by Treaties.
The conversation alluded to by the Marquis D’Yrujo as one of the motives which hastened his first letter, turned on the use made of Spanish ports particularly in Cuba by French armed vessels unlawfully capturing vessels of the United States, which I signified to him must soon be the subject of a letter claiming his interposition with the Governors of the Spanish Islands. Instead of a reply, such as was to be expected, he advanced doctrines similar to those maintained in the written correspondence, which followed the conversation.
According to information already received many vessels belonging to Citizens of the United States have suffered from irregularities in the West Indies in which Spanish authorities have in some way or other participated and for which, of course redress will lie against the Spanish government; and new cases are daily added. As soon as the requisite statements can be made of them, they will form a ground for claiming just reparation. In the mean time you will represent generally to that Government the illegal and unfriendly practice which exists, and the right which the United States have to expect from the justice of His Catholic Majesty and his regard to the friendship and harmony of the two nations, immediate instructions to his officers in the West Indies which may put an end to the practice.
The copies of the other correspondence with the Marquis D’Yrujo, together with the extract and other documents inclosed, will shew you the grounds of our title under the Cession from France, to the Eastern part of Louisiana, and enable you at the same time to explain the views of Congress in the Section of their act which has produced so much ill humour and indecorum in the Spanish Envoy, but which it is presumed will be seen in its true light by the Spanish Government. The provision was considered by Congress as adapted to the circumstances of the case, and in every respect as justified by their confidence in the right of the United States to all the territory to which the section of the act is applicable, and in the eventual recognition of this right by all parties. The Government of the United States retains the disposition of which it has given so many proofs to maintain with Spain the most friendly relations, and to adjust in a friendly manner every difference which exists or may arise between them; and of this you may continue to give every proper assurance.
It is unnecessary to enter into a particular comment on the rude or rather insulting language which the Marquis D’Yrujo did not restrain himself from addressing to the Government of the United States. To speak of an Act of Congress as an “atrocious libel” after acknowledging that he had found it to be their act; as an insulting usurpation on the unquestionable rights of his sovereign; and as a direct contradiction to the assurances given to him from the President, would have justified an answer less mitigated than was given. The Spanish Government by making the case its own, will feel what it became the Government of the United States to feel, and will doubtless derive from that source and from a regard to the friendship between the two nations of which the Government of the UStates has given an example, the determinations comporting with the occasion. The President does not ask a recall of the Spanish Envoy, nor any particular animadversion on him. In consulting the respect which he owes to his station and to himself, he does not forget the laudable deportment of the Marquis D’Yrujo on other occasions and is willing to make all the allowances which can be reasonably claimed for a fervid zeal in a faithful functionary. But it is obvious that the intemperance and disrespect of this Minister towards the Government of the United States on the present occasion has placed him on a footing unfriendly to the habitual cordiality with which intercommunications here between the two Governments have been conducted; and it will remain with the Spanish Government in appreciating this circumstance to provide as it may judge best a suitable remedy for it. It might have been reasonably expected that the Marquis on finding the just displeasure given by his offensive language would be led by a return of his discretion to have substituted a proper one. Instead of that prudent course, his reply retains so much of the tone of his first letter that no stronger proof could be given of the moderation of the President and his respect for every link of connection with Spain than his not making it an obstacle at once to all further intercourse with him.
In furnishing you with the arguments which support our title to part of West Florida, it is not meant to lead you into any discussions on that subject with the Spanish Government much less to authorize any negotiations relative to the Floridas without the arrival or advice of Mr Monroe. Many circumstances in the existing state of things strengthen the reasons on which this restriction was founded. Besides the disadvantage of premature and reiterated efforts which habituate the Spanish Government to repel the subject, give an appearance of acquiescence on the part of the United States in refusals of their claims and propositions and deprive the joint mission of the solemnity and force belonging to it, it is more necessary now than ever that the negotiation should move with some reference to the views of the French and British Governments, and to the events affecting Spain which depend much more on them than on Spain herself. Instructions will soon be transmitted to Mr Monroe, in pursuance of which he will repair to Madrid as soon as his business with the British Government will permit unless he should be dissuaded by considerations such as before suspended his trip, or by others of a weighty kind. In the mean time you will be guided by the instruction formerly given and now repeated, to await his arrival or his advice as a preliminary to the discussions and negotiations for which you are united. I remain, Sir, with great respect &c
James Madison
